Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
1.      The abstract of the disclosure is objected to because it contains Applicant’s formatting and bracketed wording.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.      Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. “and/or” is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1, 4, 6, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US PG Pub 2015/0357606).
[Claim 1] Regarding claim 1, Nishimura discloses a vehicle battery housing for an electrically powered vehicle, in particular a motor vehicle, comprising:  a battery accommodation space made of a first flat steel product (lower case 2) and a housing frame (reinforcing members 83-85) made of a second flat steel product where the two flat steel products differ in terms of at least one of the properties yield strength (Rpo.2), tensile strength (Rm) or elongation (Aso) (Nishimura, Paragraph [0029] discloses a 

    PNG
    media_image1.png
    772
    608
    media_image1.png
    Greyscale

[Claim 4] Regarding claim 4, Nishimura discloses the battery housing as claimed in claim 1 wherein the battery accommodation space is configured in the form of a trough 
having a circumferential flange (See FIG 1 above illustrating a trough shape with flanges, sides, top and base).
[Claim 6] Regarding claim 6, Nishimura discloses the battery housing as claimed in claim 4, wherein the trough is made up of at least four frame profiles and a bottom plate (See FIG 1 above, illustrating a trough shape with flanges, sides, top and base).
[Claim 9] Regarding claim 9, Nishimura discloses the battery housing as claimed in claim 1 further comprising a lid (See FIG 1 above, illustrating a trough shape with flanges, sides, top and base).
[Claim 10] Regarding claim 10, Nishimura discloses the battery housing as claimed in any of claim 1 wherein the housing frame is made up of at least 4 profile elements See FIG 1 above illustrating a trough shape with flanges, sides, top and base).
[Claim 11] Regarding claim 11, Nishimura discloses the battery housing as claimed in claim 10, wherein the profile elements have reinforcing elements arranged inside (See FIG 2 below, the sides of the case have elongated reinforcements (5) shown in a sectional view).
[Claim 12] Regarding claim 12, Nishimura discloses an electrically powered vehicle, in particular motor vehicle (9) comprising a battery housing (1) as claimed in claim 1 (See 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US PG Pub 2015/0357606) in view of Tanaka (US 5,455,128).
 [Claim 13] Regarding claim 13, Nishimura discloses the battery housing as claimed in claim 1.
-However, it fails to teach at least one element selected from the group consisting of “Mo, V, Ti and/or Nb, B and Cr’ in the following contents: Cr: from 0.1 to 0.5.

- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a battery housing consisting in part of a percentage of chromium in the range of 0.1-0.5 as taught by Tanaka in order to increase corrosion-resistance.


    PNG
    media_image2.png
    739
    606
    media_image2.png
    Greyscale




Allowable Subject Matter
1.	Claims 2-3, 5, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614